Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6, 7, 10, 11, 13 objected to because of the following informalities:  
Claim 6 line 1 states “The apparatus” which should be “An apparatus”.  Appropriate correction is required.
Claim 7 line 1 states “The apparatus” which should be “An apparatus”.  Appropriate correction is required.
Claim 10 line 1 states “The apparatus” which should be “An apparatus”.  Appropriate correction is required.
Claim 11 line 1 states “The apparatus” which should be “An apparatus”.  Appropriate correction is required.
Allowable Subject Matter
Claims 3, 4, 5, 9, 12, 14 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 3 including “a fifth semiconductor region of the second conductivity type at a position deeper than the third semiconductor region when viewed from the first surface, the fifth semiconductor region having a higher dopant density than a dopant density of the second semiconductor region and a dopant density of the third semiconductor region; and a sixth semiconductor region between the third semiconductor region and the fifth semiconductor region, wherein the dopant for use in forming the semiconductor region of the first conductivity type is injected in the sixth semiconductor region” was not considered to be obvious.
Claims 6, 7, 10, 11, 13 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The limitations of claim 6 including “include a part of an eighth semiconductor region of the second conductivity type provided on the front surface portion of the semiconductor substrate and a part of a ninth semiconductor region of the second conductivity type provided at a position deeper than the seventh semiconductor region and the eighth semiconductor region, wherein the eighth semiconductor region and the ninth semiconductor region include a region that overlaps with the seventh semiconductor region in planar view, and wherein the seventh semiconductor region includes a trunk portion overlapping with the first semiconductor region in planar view and a plurality of branch portions extending from the trunk portion and overlapping with the eighth semiconductor region and the ninth semiconductor region in planar view” was not considered to be obvious.
The limitations of claim 7 including “include a part of an eighth semiconductor region of the second conductivity type provided on the front surface portion of the semiconductor substrate and a part of a ninth semiconductor region of the second conductivity type at a position deeper than the seventh semiconductor region and the eighth semiconductor region, wherein the eighth semiconductor region and the ninth semiconductor region include a region that overlaps with the seventh semiconductor region in planar view, and wherein the seventh semiconductor region includes a trunk portion overlapping with the first semiconductor region in planar view and a plurality of branch portions extending from the trunk portion and overlapping with the eighth semiconductor region and the ninth semiconductor region in planar view” was not considered to be obvious.
The limitations of claim 10 including “a transistor of the second conductivity type including a gate connected to the first semiconductor region; and a voltage supply circuit configured to feed a voltage to at least one of a source and drain of the transistor, wherein the voltage supply circuit feeds the voltage to at least one of the source and the drain so that when an amount of the signal charge accumulated in the first semiconductor region is a first accumulation amount, a gate capacitance of the transistor is a first capacitance, whereas when the amount of the signal charge accumulated in the first semiconductor region is a second accumulation amount which is greater than the first accumulation amount, the gate capacitance is a second capacitance which is greater than the first capacitance” was not considered to be obvious.
The limitations of claim 11 including “a transistor of the second conductivity type including a gate connected to the first semiconductor region; and a voltage supply circuit configured to feed a voltage to at least one of a source and drain of the transistor, wherein the voltage supply circuit feeds the voltage to at least one of the source and the drain so that when an amount of the signal charge accumulated in the first semiconductor region is a first accumulation amount, a gate capacitance of the transistor is a first capacitance, whereas when the amount of the signal charge accumulated in the first semiconductor region is a second accumulation amount which is greater than the first accumulation amount, the gate capacitance is a second capacitance which is greater than the first capacitance” was not considered to be obvious.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    537
    932
    media_image1.png
    Greyscale

Claim 1, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US 20080099868 A1) in view of Wei et al. (US 20070122948 A1) hereafter referred to as Wei.
In regard to claim 1 Sekiguchi teaches an apparatus [see Fig. 3A see comparison to the instant Application Fig. 8 above] including a converter [see paragraph 0074, 0092 “photoelectric conversion device 1”  “p-type silicon substrate 2”] on a semiconductor substrate including a first surface [top] from which light enters,
wherein the converter includes:
a first semiconductor region [15 “p.sup.+ type (p-plus type) first, second, and third signal extracting regions 15, 16, and 17”] of a first conductivity type [p] configured to collect a signal charge based on the light;
a well [includes “n.sup.+ type first dividing region 9”] at a position deeper than the first semiconductor region when viewed from the first surface; and
a connection region [includes 12, 5B “N.sup.+ type first, second, and third uppermost surface part regions 12, 13, and 14” “n-type diffusion dividing region 5B”] of a second conductivity type [n] extending from the first semiconductor region [see 12 is next to 15] through a part of a well region [see 5B through 9] in a depth direction of the semiconductor substrate and configured to feed a predetermined potential [“first, second, and third uppermost surface part regions 12, 13, and 14 are connected to the common electrode layer 3 through the diffusion dividing region 5B”] to the well, the second conductivity type being opposite to the first conductivity type,
wherein the well includes:
a second semiconductor region [“n.sup.+ type first dividing region 9”] of the second conductivity type at a depth to which the connection region extends;
a third semiconductor region  [“common electrode layer 3 is n.sup.+ type or n-type”] of the second conductivity type at a position deeper than the connection region and the second semiconductor region when viewed from the first surface; and
a fourth semiconductor region [6B is p-] located between the second semiconductor region and the third semiconductor region and including a greater amount of a dopant [6B is acceptor majority i.e. it has both acceptors i.e. p-type but also some donors due to forming 3 and 9, see paragraph 0053 “a step of injecting second conductivity type impurities from the surface of the photoelectric conversion layer”, however the acceptors are more than the donors and thus 6B is still p-type, see Fig. 3A. See also that this can be compared to the Application specification paragraph 0042 ] for use in forming the semiconductor region of the first conductivity type than an amount of a dopant for use in forming the semiconductor region of the second conductivity type,
but does not actually state wherein a main carrier of the fourth semiconductor region is a carrier of the same conductivity type as a majority carrier of the semiconductor region of the second conductivity type.
[claim 15 limitation added in claim amendment]: Sekiguchi does not teach  further comprising a scintillator configured to convert radiation into visible light, wherein a charge generated based on the visible light incident from the scintillator is collected by the first semiconductor region.
It is noted that the “carrier of the same conductivity type as a majority carrier of the semiconductor region of the second conductivity type” is electrons because see above second conductivity type is [n].
See paragraph 0095 “a reverse bias voltage can be simultaneously applied to the first to third photodiodes D.sub.1A, D.sub.2A, and D.sub.3A and the first to third surface photodiodes D.sub.1B, D.sub.2B, and D.sub.3B through the common electrode layer 3” “both carriers generated in the first surface side region 6A and carriers generated in the first substrate side region 6B can move to the anode electrode 24 through the first signal extracting region 15”, thus due to reverse bias there is depletion thus in the region 6B you can say that due to the depletion the electrons are the “main carrier” of region 6B.
Thus it would be obvious to modify Sekiguchi to include wherein a main carrier of the fourth semiconductor region is a carrier of the same conductivity type as a majority carrier of the semiconductor region of the second conductivity type.
The motivation is that during operation the region 6B is depleted, thus electrons can be called as a “main carrier”.
[claim 15 limitation added in claim amendment]: Sekiguchi does not teach  further comprising a scintillator configured to convert radiation into visible light, wherein a charge generated based on the visible light incident from the scintillator is collected by the first semiconductor region.
See Wei paragraph 0020-0021 “the CsI layer may function as the x-ray scintillator to convert x-ray photons to visible photons” “one or more processors for executing control functions of imaging system 100, for controlling the image capturing process of imaging system 100, and/or for electronic processing of images capture by detector 116” “one or more special purpose processors such as a digital signal processor, for example to perform image processing on images captured by detector 116” “computer platform”.
See Sekiguchi “both carriers generated in the first surface side region 6A and carriers generated in the first substrate side region 6B can move to the anode electrode 24 through the first signal extracting region 15”.
Thus it would be obvious to modify Sekiguchi to include further comprising a scintillator configured to convert radiation into visible light, wherein a charge generated based on the visible light incident from the scintillator is collected by the first semiconductor region.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to detect other wavelengths such as x-ray.
In regard to claim 17 Sekiguchi and Wei as combined teaches a  system comprising: the apparatus according to claim 15; and a control apparatus [see combination “one or more processors for executing control functions of imaging system 100, for controlling the image capturing process of imaging system 100, and/or for electronic processing of images capture by detector 116” “one or more special purpose processors such as a digital signal processor, for example to perform image processing on images captured by detector 116”] configured to process an image signal acquired by the apparatus.
In regard to claim 19 Sekiguchi and Wei as combined teaches a system comprising: the apparatus according to claim 1; and a signal processing unit [see combination “one or more processors for executing control functions of imaging system 100, for controlling the image capturing process of imaging system 100, and/or for electronic processing of images capture by detector 116” “one or more special purpose processors such as a digital signal processor, for example to perform image processing on images captured by detector 116”] configured to process a signal output from the apparatus.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi and Wei as combined and further in view of Morimoto et al. (US 20180108800 A1) hereafter referred to as Morimoto
In regard to claim 21 Sekiguchi and Wei as combined does not teach a moving object comprising: the apparatus according to claim 1; an acquisition unit configured to acquire information about a distance to a target object based on a parallax image based on a signal from the; and a control unit configured to control the moving object based on the distance information.
See Morimoto teaches see paragraph 0054-0079, 0196-0215 “photoelectric conversion element 101 includes a photoelectric conversion unit 201 and a control unit 202” “photo-detection system 1000 includes a parallax calculation unit 1040 that calculates a parallax (phase difference between parallactic images) from a plurality of pieces of image data acquired by the image processing unit 1030” “distance calculation unit 1309 calculates the distance from the photo-detection apparatus 1010 to the subject 1304” “photo-detection system 1000 also includes a distance measuring unit 1050 that calculates the distance to a target object based on a calculated parallax and a collision determination unit 1060 that determines whether a collision may occur based on a calculated distance” “photo-detection system 1000 is also connected to a control electronic control unit (ECU) 1410 as a control apparatus to output a control signal that causes a vehicle to generate a braking force” “ a signal processing unit, a combination process of a plurality of images”.
Thus it would be obvious to modify Sekiguchi to include a moving object comprising: the apparatus according to claim 1; an acquisition unit configured to acquire information about a distance to a target object based on a parallax image based on a signal from the; and a control unit configured to control the moving object based on the distance information.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use the device of Sekiguchi to include control of a vehicle to perform more work.


    PNG
    media_image1.png
    537
    932
    media_image1.png
    Greyscale

Claim 2, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi in view of Sakamoto (US 4411728 A) and further in view of Wei .
In regard to claim 2 Sekiguchi teaches an apparatus [see Fig. 3A see comparison to the instant Application Fig. 8 above] provided with a converter [see paragraph 0074, 0092 “photoelectric conversion device 1”  “p-type silicon substrate 2”] on a semiconductor substrate including a first surface [top] through which light enters,
wherein the converter includes:
a first semiconductor region [15 “p.sup.+ type (p-plus type) first, second, and third signal extracting regions 15, 16, and 17”] of a first conductivity type [p] configured to collect a signal charge based on the light;
a well [includes “n.sup.+ type first dividing region 9”] at a position deeper than the first semiconductor region when viewed from the first surface; and
a connection region [includes 12, 5B “N.sup.+ type first, second, and third uppermost surface part regions 12, 13, and 14” “n-type diffusion dividing region 5B”] of a second conductivity type [n] extending from the first semiconductor region [see 12 is next to 15] through a part of a well region [see 5B through 9] in a depth direction of the semiconductor substrate and configured to feed a predetermined potential [“first, second, and third uppermost surface part regions 12, 13, and 14 are connected to the common electrode layer 3 through the diffusion dividing region 5B”] to the well, the second conductivity type being opposite to the first conductivity type,
wherein the well includes:
a second semiconductor region [“n.sup.+ type first dividing region 9”] of the second conductivity type at a depth to which the connection region extends;
a third semiconductor region [“common electrode layer 3 is n.sup.+ type or n-type”] of the second conductivity type at a position deeper than the connection region and the second semiconductor region when viewed from the first surface; and
a fourth semiconductor region [6B is p-] located between the second semiconductor region and the third semiconductor region and including a greater amount of a dopant [6B is acceptor majority i.e. it has both acceptors i.e. p-type but also some donors due to forming 3 and 9, see paragraph 0053 “a step of injecting second conductivity type impurities from the surface of the photoelectric conversion layer”, however the acceptors are more than the donors and thus 6B is still p-type, see Fig. 3A. See also that this can be compared to the Application specification paragraph 0042 ] for use in forming the semiconductor region of the first conductivity type than an amount of a dopant for use in forming the semiconductor region of the second conductivity type,
but does not actually state wherein a width of the fourth semiconductor region in the depth direction of the semiconductor substrate is in the range from 0.8 times to 4 times a Debye length of the fourth semiconductor region.
[claim 16 limitation added in claim amendment]:   further comprising a scintillator configured to convert radiation into visible light, wherein a charge generated based on the visible light incident from the scintillator is collected by the first semiconductor region.
However the dependence on Debye length is well known, see Sakamoto Fig. 1(a) “When the P and N layers in the semiconductor are caused to grow periodically in a multilayer of at least some tens of layers each of a very small thickness even less than the Debye length, for example, the produced semiconductor acquires energy bands as illustrated in the diagram of FIG. 1(a)” thus in Sekiguchi Fig. 3A if the thickness of region 6B between 9 and 3 is approaching the Debye length, the light absorption can occur at a lower energy. See that in Sakamoto Fig. 1(a) the doping of P and N plays a role in determining the gap and thus absorption of light.
Thus it would be obvious to modify Sekiguchi Fig. 3A to design the thickness of region 6B between 3 and 9 as a function of Debye length.
The motivation is to know the effective energy gap for absorption of light in the region 6B of the device of Sekiguchi Fig. 3A.
Sekiguchi and Sakamoto as combined does not state wherein a width of the fourth semiconductor region in the depth direction of the semiconductor substrate is in the range from 0.8 times to 4 times a Debye length of the fourth semiconductor region.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a width of the fourth semiconductor region in the depth direction of the semiconductor substrate is in the range from 0.8 times to 4 times a Debye length of the fourth semiconductor region", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
Sekiguchi and Sakamoto as combined does not state [claim 16 limitation added in claim amendment]:   further comprising a scintillator configured to convert radiation into visible light, wherein a charge generated based on the visible light incident from the scintillator is collected by the first semiconductor region.
See Wei paragraph 0020-0021 “the CsI layer may function as the x-ray scintillator to convert x-ray photons to visible photons” “one or more processors for executing control functions of imaging system 100, for controlling the image capturing process of imaging system 100, and/or for electronic processing of images capture by detector 116” “one or more special purpose processors such as a digital signal processor, for example to perform image processing on images captured by detector 116” “computer platform”.
See Sekiguchi “both carriers generated in the first surface side region 6A and carriers generated in the first substrate side region 6B can move to the anode electrode 24 through the first signal extracting region 15”.
Thus it would be obvious to modify Sekiguchi to include further comprising a scintillator configured to convert radiation into visible light, wherein a charge generated based on the visible light incident from the scintillator is collected by the first semiconductor region.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to detect other wavelengths such as x-ray.
In regard to claim 18 Sekiguchi Sakamoto and Wei as combined teaches a system comprising: the apparatus according to claim 16; and  a control apparatus [see combination “one or more processors for executing control functions of imaging system 100, for controlling the image capturing process of imaging system 100, and/or for electronic processing of images capture by detector 116” “one or more special purpose processors such as a digital signal processor, for example to perform image processing on images captured by detector 116”] configured to process an image signal acquired by the apparatus.
In regard to claim 20 Sekiguchi Sakamoto and Wei as combined teaches a system comprising: the apparatus according to claim 2; and a signal processing unit [see combination “one or more processors for executing control functions of imaging system 100, for controlling the image capturing process of imaging system 100, and/or for electronic processing of images capture by detector 116” “one or more special purpose processors such as a digital signal processor, for example to perform image processing on images captured by detector 116”] configured to process a signal output from the apparatus.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi and Sakamoto and Wei as combined and further in view of Morimoto et al. (US 20180108800 A1) hereafter referred to as Morimoto
In regard to claim 22 Sekiguchi and Sakamoto as combined does not teach a moving object comprising: the apparatus according to claim 2; an acquisition unit configured to acquire information about a distance to a target object based on a parallax image based on a signal from the apparatus; and a control unit configured to control the moving object based on the distance information. 
See Morimoto teaches see paragraph 0054-0079, 0196-0215 “photoelectric conversion element 101 includes a photoelectric conversion unit 201 and a control unit 202” “photo-detection system 1000 includes a parallax calculation unit 1040 that calculates a parallax (phase difference between parallactic images) from a plurality of pieces of image data acquired by the image processing unit 1030” “distance calculation unit 1309 calculates the distance from the photo-detection apparatus 1010 to the subject 1304” “photo-detection system 1000 also includes a distance measuring unit 1050 that calculates the distance to a target object based on a calculated parallax and a collision determination unit 1060 that determines whether a collision may occur based on a calculated distance” “photo-detection system 1000 is also connected to a control electronic control unit (ECU) 1410 as a control apparatus to output a control signal that causes a vehicle to generate a braking force” “ a signal processing unit, a combination process of a plurality of images”.
Thus it would be obvious to modify Sekiguchi to include a moving object comprising: the apparatus according to claim 2; an acquisition unit configured to acquire information about a distance to a target object based on a parallax image based on a signal from the apparatus; and a control unit configured to control the moving object based on the distance information.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use the device of Sekiguchi to include control of a vehicle to perform more work.
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
On page 17 the Applicant argues “Wei may have disclosed a scintillator that converts x-ray photons emitted from an x-ray source to visible photons which are then detected by photodiodes and that one or more subpixels that may be served by individual charge integrating amplifiers, shapers, etc. However, nowhere in Wei discloses that the charge generated based on a visible light incident from an scintillator is collected by a semiconductor region. In other words, Wei does not disclose a charge is generated based ona visible light incident from an scintillator and that this generated charge is collected by a semiconductor region.”.
The Examiner responds that there is only one type of light i.e. all light is electromagnetic and comprises photons, and the light from the scintillator is also comprising photons and these photons can be absorbed by the device of Sekiguchi and thus the semiconductor region of Sekiguchi collects “a signal charge” in exactly the same way as any other photons as taught by Sekiguchi, see the rejection above. 
The Examiner responds that the Applicant sems to be saying that only 102 rejections are valid, however 103 rejection as stated in the rejection above is a valid rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818